Title: To George Washington from Richard Peters, 1 June 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office June 1. 1781
                        
                        The Board have the Honour to transmit a Copy of a Letter from Col. Brodhead referred to them by Congress
                            that your Excellency may be pleased to give your Opinion thereon to enable the Board to report or take any Measures in the
                            first Instance your Means will admit. As to Cloathing for the Troops we have none to supply & on the Subject of
                            Provisions we have repeatedly written both to Virginia & Maryland but our Representatives (which we shall again
                                repeat) have been attended with little Success.
                        A paper was left with us signed by a Deserter from our Army expressing a Desire to be received into his
                            Regiment & pardoned & mentioned that he knew of a great Number of Deserters anxious to return to their
                            Corps if Terms of Pardon were offered. We mention this for your Excellency’s Consideration. We have the Hinour to be with
                            great Respect your very obed. Servant
                        
                            Richard Peters By Order

                        
                     Enclosure
                                                
                            
                                Sirs,
                                Philada May 30th 1781
                            
                            Having obtained leave from his Excellency the Commander in chief to proceed to this City and represent
                                the State of things in the Western department I take the liberty to lay before you a state of some Circumstances which
                                I humbly apprehend will excite the Attention of Congress.
                            From the best intelligence it is evident that the Enemy are preparing to possess themselves of Fort Pitt
                                and its dependencies and consequently of the Country West of the Alleghany Mountain—General Clark has an Order for the
                                Artillery Corps and all the field Artillery and a considerable detachment from the eighth Pennsylvania and 9th
                                Virginia Regiment. The Maryland Corps is ordered to the Southward, These detachments will render the remaining force
                                inadequate to the defence of a single post and of Course the Inhabitants can expect no protection from them. Besides
                                it is the doubtful whether the well affected or disaffected Inhabitants there are most numerous.
                            The Troops at Fort Pitt and the dependant posts have suffered uncommon hardships from a great Scarcity of
                                Provisions & Clothing which misfortunes they have hitherto born with uncommon fortitude. But it cannot be
                                expected that under such sufferings a proper subordination can much longer be preserved.
                            The British force which it is said is to attack Fort Pitt will proceed from Niagara down the Alleghany
                                River consequently General Clarks expedition to the Westward will by no means cover the principal Settlements west of
                                the Mountains. And the same force with which we are threatened from Niagara may pursue him down the Ohio River unless
                                a sufficient force can be raised to oppose their Success in the Attempt.
                            There is a Number of Delaware Indians at Fort pitt some of whom have been usefull and taken an active
                                part with us I have ordered them a small Allowance of Indian Corn and flour and promised provided they remained firmly
                                in our Interest that they and their families should be supplied with such Articles of Cloathing as might be necessary
                                for them. And I shall be glad to know the pleasure of Congress respecting them.
                            The parties which I have hitherto employed against the Indians are destitute of Paint, Match Coats Shirts
                                and Cloth for Leggings and Breech Clouts and cannot act to advantage untill they are furnished with those Articles.
                            The Non Commissioned Officers and Soldiers of the 8th Pensa Regiment and the Maryland independent Corps
                                are entirely destitute of Shirts and other Cloathing and the Shoes of all the Troops are worn out.
                            The Western district under its present Circumstances will doubtless fall into the hands of the Enemy
                                should they march a considerable force against it and the regaining it must be attended with a great expence of blood
                                and Treasure.
                            I have taken the liberty to mention a few facts and should your Excellency think proper to ask any
                                questions of me relative to them—I shall esteem it a happiness to give you my clearest sentiments upon a Subject which
                                I conceive is of the utmost Consequence to the United States. I have the Honor to be with perfect respect your
                                Excellency’s most obed. Servt
                            
                                Daniel Brodhead
                                Col. commandg W.D.
                            
                        
                        
                    